Case 1:18-cv-02893-LTB Document 8 Filed 03/20/19 USDC Colorado Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

                                              Case No.: 1:18-cv-02893-LTB
Harmony Bishop,
                                              STIPULATION OF DISMISSAL
            Plaintiff,                        WITH PREJUDICE
       v.


Capital One Bank (USA), N.A.
            Defendant.


       Plaintiff Harmony Bishop, by and through her attorneys Price Law Group, APC,
and Defendant Capital One Bank (USA) N.A., by and through its attorneys Faegre
Baker Daniels, hereby stipulate to this action and all claims and defenses asserted
therein be dismissed with prejudice, with each party to bear their own attorney’s fees,
costs, and expenses.


       Dated at Scottsdale, Arizona, this 20th day of March 2019.

 By:/s/ David A. Chami                              By: /s/ Megan M. Farooqui
 David A. Chami, #027585                            Megan M. Farooqui
 PRICE LAW GROUP, APC                               FAEGRE BAKER DANIELS
 8245 N. 85th Way                                   LLP
 Scottsdale, AZ 85258                               1470 Walnut Street, Suite 300
 T: (818) 600-5515                                  Boulder, Colorado 80203
 F: (818) 600-5415                                  T: (303) 447-7700
 david@pricelawgroup.com                            F: (303) 447-7800
 Attorneys for Plaintiff,                           megan.farooqui@faegrebd.com
 Harmony Bishop                                     Attorneys for Defendant Capital
                                                    One Bank (USA), N.A.




                                            -1-
Case 1:18-cv-02893-LTB Document 8 Filed 03/20/19 USDC Colorado Page 2 of 2




                             CERTIFICATE OF SERVICE
I hereby certify that on this 20th day of March 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following email addresses:



david@pricelawgroup.com
David A. Chami
Price Law Group, APC
Attorneys for Plaintiff Harmony Bishop


megan.farooqui@faegrebd.com
Megan Maureen Farooqui
Faegre Baker Daniels LLP- Boulder
Attorneys for Defendant Capital One Bank (USA), N.A.




                                                         PRICE LAW GROUP, APC.

                                                         /s/Jacey Gutierrez




                                             -2-
